Case 6:19-cv-00130-GAP-DCI Document 34 Filed 09/11/20 Page 1 of 1 PageID 237


                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   AVERY JACOB POLLOCK,

                          Plaintiff,

   v.                                                         Case No: 6:19-cv-130-Orl-31DCI

   MOVE4ALL, INC. and CURTIS D.
   HERSEY,

                          Defendants.


                                              ORDER
          This cause comes before the Court on Plaintiff’s Motion for Entitlement to and Award of

   Attorney’s Fees and Costs (Doc. 18), filed May 13, 2019.

          On August 21, 2020, the United States Magistrate Judge issued a report (Doc. 33)

   recommending that the motion be granted in part. No objections have been filed. Therefore, it is

          ORDERED as follows:

          1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                 Order.

          2.     The Motion for Entitlement to and Award of Attorney’s Fees and Costs (Doc. 18)

                 is GRANTED in part. Plaintiff is awarded $5,489.50 in attorney fees and

                 $524.30 in costs against Defendant Curtis D. Hersey.

          3.     In all other respects, the motion (Doc. 18) is DENIED.


          DONE and ORDERED in Chambers, Orlando, Florida on September 11, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
